 

\DOO‘-IC\U\-L

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

  

FEB 142

CLEHK. U.S. D|STRICT COURT
EASTEFIN D|STFI|CT OF A |FOFIN|A
BY )\)

DEPUTY CLERK

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

JAMES CATO, JR., ) Case No. 1:18-cv-00996-AWI-SAB (PC)
)
Plaintiff, )
) ORDER DISCHARGING WRIT OF HABEAS
V- ) CORPUS AD TESTIFICANDUM AS TO INMATE
M' ALCALA, § JAMES CATO, JR., CDCR #H-35663
Defendant. §
)

 

 

 

A settlement conference in this matter commenced on February 14, 2019. Inmate James Cato,
Jr., CDCR #H-35663 is no longer needed by the Court as a participant in these proceedings, and the writ
of habeas corpus ad testificandum as to this inmate is l-IEREBY DISCHARGED.

IT IS SO ORDERED. W
Dated: Zz§ aff ; z %M

UNITEI§ sTAT"Es MA}EMRATE JUDGE

 

